

117 HR 573 IH: Family Poverty is Not Child Neglect Act
U.S. House of Representatives
2021-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 573IN THE HOUSE OF REPRESENTATIVESJanuary 28, 2021Ms. Moore of Wisconsin (for herself, Mr. Danny K. Davis of Illinois, Ms. Sewell, and Mr. Vargas) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Child Abuse Prevention and Treatment Act to ensure that child protective services systems do not permit the separation of children from parents on the basis of poverty, and for other purposes.1.Short titleThis Act may be cited as the Family Poverty is Not Child Neglect Act.2.Grants to States for child abuse or neglect prevention and treatment programsSection 106(a) of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5106a(a)) is amended—(1)in paragraph (1), by striking neglect; and inserting neglect, ensuring that reports concerning a child’s living arrangements or subsistence needs are addressed through services and benefits and that no child is separated from the child’s parent for reasons of poverty;; and(2)in paragraph (4), by striking response; and inserting response, except that such system, tools, and protocols shall not authorize the separation of any child from the child’s parent or guardian on the basis of poverty;.